                                            Case 4:20-cv-02793-JST Document 4 Filed 07/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     D. DUSTIN,                                          Case No. 20-cv-02793-JST
                                                         Plaintiff,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                  v.
                                   9

                                  10     CHILDRESS, et al.,
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           In notices dated April 22, 2020, the Clerk of the Court directed plaintiff to complete a civil

                                  14   rights complaint form and an in forma pauperis application, and told him that he must complete

                                  15   these documents within twenty-eight days or his action would be dismissed. ECF Nos. 2, 3s. The

                                  16   Clerk sent plaintiff a blank civil rights complaint form as well as a prisoner’s in forma pauperis

                                  17   application. More than twenty-eight days have passed, and plaintiff has not filed the necessary

                                  18   documents or otherwise communicated with the Court. Accordingly, this action is DISMISSED

                                  19   WITHOUT PREJUDICE. The Clerk shall terminate all pending motions, enter judgment and

                                  20   close the file.

                                  21           IT IS SO ORDERED.

                                  22   Dated: July 2, 2020
                                                                                        ______________________________________
                                  23
                                                                                                      JON S. TIGAR
                                  24                                                            United States District Judge

                                  25

                                  26
                                  27

                                  28
